EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 11, and 15 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
determining to apply a rewrite technique to a query that specifies a semi-join based on a join predicate between a first relation that is not a base relation and a second relation based on a join predicate, said first relation being preserving with respect to said semi-join and said second relation being non-preserving with respect to said semi-join, said query not specifying any projection of a unique identifier column of said first relation; and 
applying said rewrite technique to generate a rewritten query that: projects said unique identifier column for each tuple in the first relation to an inner query block of said rewritten query; replaces the semi-join with an inner join based on the join predicate; specifies an operator that eliminates duplicates of rows generated by the inner join that have a duplicate unique identifier in said unique identifier column.
Claims 4-10, 13, 14, and 16-20 are allowed by virtue of their dependency from claims 1, 3, 11, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157